DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
Claims 10, 11 are objected to because of the following informalities:  "predetermine positions" should read "predetermined positions".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 states that the . However, the only details pertaining to recesses on the fixation plate is on pg. 9 second paragraph, and that the recesses are on the “outward facing side 605”, and not on the bone interface side 603. Because the outward facing side is specified as having “surface features to allow for a smooth transition between the surface of the patient’s bone”. Additionally, it is not clear what purpose or substantial advantage would be provided with modifying the bone interface side to have recesses. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wack et al. (US 20070191848 A1).
Regarding claim 1, Wack et al. disclose, in various embodiments, a spacing element fig. 1 (10) for spacing a fixation plate fig. 1 (12) away from a bone fig. 1 (14) to which the fixation plate is secured, the spacing element having a body fig. 1 (16) with a bone interface side fig. 1 (19) and a plate interface side fig. 1 (17) and sidewalls (see fig. below) extending thereinbetween, said bone interface side having a bone contacting surface having contours conforming to surface contours of the bone [0022, 0029]. 

    PNG
    media_image1.png
    228
    569
    media_image1.png
    Greyscale

Regarding claim 2, Wack et al. disclose the spacing element according to claim 1, wherein the sidewalls define a central aperture fig. 1 (24) extending through the body for receiving a fastener therethrough [0029], the central aperture opening on the bone 
Regarding claim 3, Wack et al. disclose the spacing element according to claim 1, wherein the plate interface side has a plate contacting surface which is substantially planar fig. 2.
Regarding claim 4, Wack et al. disclose the spacing element according to claim 1, wherein the plate interface side has a plate contacting surface having contours conforming to surface contours of the plate fig. 4. 
Regarding claim 5, Wack et al. disclose the spacing element according to claim 1, wherein the plate interface side is configured to engage with the plate in a predetermined orientation [0027]. 
Regarding claim 6, Wack et al. disclose the spacing element according to claim 1, wherein the body is substantially cylindrical in shape [0033, “washer-like pieces”]. 
Regarding claim 7, Wack et al. disclose the spacing element according to claim 1, wherein the body is made from metal or another rigid, biocompatible material [0020]. 
Regarding claim 8, Wack et al. disclose a fixation plate kit comprising: a fixation plate fig. 1 (12) having a body fig. 1 (16) with a bone interface side fig. 1 (19) and an outward facing side fig. 1 (17), the body having a plurality of fastener apertures fig. 1 (18) defined therein for receiving fasteners fig. 1 (20) to secure the fixation plate to a bone fig. 1 (14); and a plurality of spacing elements fig. 6 (10) for positioning between the fixation plate and the bone when the fixation plate is secured to the bone, each of the spacing elements having a body fig. 6 (30) with a bone interface side for contacting 

    PNG
    media_image2.png
    422
    361
    media_image2.png
    Greyscale

Regarding claim 9, Wack et al. disclose the fixation plate kit according to claim 8, wherein the fixation plate is configured to secure to a predetermined position on the bone [0029, 0030], further wherein the bone interface side of the fixation plate has contours following surface contours of the bone at the predetermined position [0029]. 
Regarding claim 10, Wack et al. disclose the fixation plate kit according to claim 9, wherein each of the plurality of spacing elements is configured to interface with the bone at predetermined positions relative thereto [0027], further wherein the bone contacting surfaces of the plurality of spacing elements have surface contours conforming to the surface contours of the bone at the predetermined positions [0033]. 

Regarding claim 12, Wack et al. disclose the fixation plate kit according to claim 9, wherein each of the plurality of the spacing elements is configured to interface with the fixation plate in alignment with a corresponding one of the fastener apertures fig. 1 (20) [0029]. 
Regarding claim 13, Wack et al. disclose the fixation plate kit according to claim 9, wherein the sidewalls of the spacing elements define thicknesses thereof (see fig. below), further wherein each of the plurality of spacing elements is configured with a thickness to provide a uniform spacing between the bone and the bone interface side of the fixation plate body [0022, 0023]. 

    PNG
    media_image3.png
    304
    335
    media_image3.png
    Greyscale

Regarding claim 15, Wack et al. disclose a fixation plate fig. 1 (12) for securing to a bone fig. 1 (14), there fixation plate comprising: a body fig. 1 (16) having a bone interface side fig. 1 (19) and an outward facing side fig. 1 (17) [0029], the bone interface side having surface contours conforming to surface contours of a predetermined position of the bone [0026]; and a plurality of spacing elements fig. 6 (10) extending from the bone interface side for spacing the bone interface side of the body away from the bone when the fixation plate is secured thereto (see fig. below).

    PNG
    media_image2.png
    422
    361
    media_image2.png
    Greyscale

Regarding claim 16, Wack et al. disclose the fixation plate according to claim 15, wherein each of the plurality of spacing elements has a bone contacting surface (see fig. above) with contours conforming to the surface contours of the predetermined position of the bone [0026]. 
Regarding claim 17, Wack et al. disclose the fixation plate according to claim 15, wherein the fixation plate body has a plurality of fastener apertures fig. 1 (18) defined therein for receiving fasteners fig. 1 (20) to secure the fixation plate to the bone, further wherein the spacing elements are positioned in alignment with the fastener apertures [0030]. 
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wack et al. (US 20070191848 A1) in view of Graham et al. (US 20090082816 A1).

However, Wack et al. do not disclose wherein the spacing element comprises annular bumps extending from the fixation plate body around the fastener apertures on the bone interface side of the body. 
Regarding claim 18, Graham et al. disclose wherein the spacing element comprises annular bumps fig. 5 (24) extending from the fixation plate body around the fastener apertures on the bone interface side of the body [0059, 0060]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wack et al. with those of Graham et al. as the spacer taught by Graham et al. is disclosed as being a gel having solids able to be deposited on the bone plate similar to caulk [0060], which can be combined with the hydrogel composition taught by Wack et al. and serve the same function. 
Regarding claim 19, Wack et al. and Graham et al. disclose the fixation plate according to claim 15, wherein the spacing element is integrally formed as part of the fixation plate body [0059 of Graham et al., “… the remodelable spacer could be embodied as a remodelable coating disposed on the lower surface 24 of the bone plate 12.”].  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glozman et al. (US 20050059873 A1).
Regarding claim 20, Glozman et al. disclose a method [0037, 0038] for designing a patient-specific spacing element for a fixation plate [0047], comprising: obtaining a 3D model of a patient’s bone [0011, 0046]; determining an expected position of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/L.N./Examiner, Art Unit 3775              

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775